Citation Nr: 1129767	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Evaluation of endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO granted entitlement to service connection for endocrine dysfunction manifested by hypogonadism with decreased sperm count, possibly associated with pituitary dysfunction, and assigned a 10 percent rating.  The Veteran timely appealed the assigned rating.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in June 2008.  A transcript of his hearing has been associated with the record.

In July 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons stated below, the RO/AMC complied with the Board's July 2008 remand instructions.

The Board also notes that it referred to the RO/AMC a claim for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  The RO denied this claim in June 2009 and notified the Veteran of this decision in a letter dated later that month.  However, the Veteran did not file a timely notice of disagreement (NOD) with this decision, and the Board therefore does not have jurisdiction over it.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302(a) (2010).  The RO also denied entitlement to service connection for sleep apnea, claimed as secondary to endocrine dysfunction, in January 2009, the Veteran filed a timely NOD, and the RO issued a statement of the case (SOC) in September 2009.  However, the Veteran did not file a timely substantive appeal, and this issue as well is therefore not before the Board on this appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.302(b).



FINDING OF FACT

The symptoms of the Veteran's endocrine dysfunction most nearly approximate fatigability or continuous medication required for control, and this disability does not cause constipation, mental sluggishness, tachycardia, tremor, increased pulses, high blood pressure, penile deformity, or testicular atrophy.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.119, Diagnostic Codes 7399-7916-7915-7903 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for endocrine dysfunction manifested by hypogonadism arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In this regard, the Board instructed in its July 2008 remand that the RO/AMC obtain the records of Dr. French.  The RO/AMC obtained these records, and therefore complied with the Board's July 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was also afforded multiple VA examinations which, for the reasons stated below, were adequate for rating purposes.

Finally in this regard, during the June 2008 Board videoconference hearing, the undersigned asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's disability has been rated under 38 C.F.R. § 4.119, Diagnostic Codes (DC) 7399-7916-7915-7903.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  38 C.F.R. § 4.119 contains the schedule for rating disabilities of the endocrine system.  There is no diagnostic code that applies to hypogonadism, and it must therefore be rated by analogy.  38 C.F.R. § 4.20.  Based on the possibility that the Veteran's hypogonadism was a manifestation of a pituitary gland problem, the RO rated the Veteran's disability under DC 7916, applicable to hyperpituitarism.  A Note following DC 7916 provides that disabilities rated under this diagnostic code are rated as malignant or benign neoplasms as appropriate.  Because there is no evidence of malignancy, DC 7915 applies.  DC 7915 provides that a benign neoplasm of any part of the endocrine system is rated as residuals of endocrine dysfunction.  As hypothyroidism is also a disease manifested by decreased hormone production, the RO rated the Veteran's disability under DC 7903, applicable to hypothyroidism.

Under DC 7903, a 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

The Veteran has indicated in his written statements and Board hearing testimony that he suffers multiple symptoms both from the disease itself and from the medications he takes for it.  He noted inability to maintain an erection, have an orgasm, produce sperm, have any interest in sex, as symptoms, and increased red blood cell production causing an increase in blood pressure, fluid retention, severe joint pain, muscle weakness, liver dysfunction, and swelling of the esophagus causing difficulty breathing, as side effects of medication.  During the Board hearing the Veteran explained that he had taken a different drug, Noravel, in order to be able to have children, but had subsequently taken testosterone, which rendered him sterile.

The Board also notes that the Veteran is in receipt of service connection for PTSD, rated 70 percent disabling, bilateral patellofemoral syndrome, each knee rated 10 percent, hiatal hernia and reflux esophagitis (also claimed as chronic digestive stomach pain, chronic reflux), rated 10 percent disabling, and status post fracture, left ring finger and status post gynecomasty, each rated noncompensable.  Thus, an important issue in this case is whether the Veteran's symptoms, as described by him and the medical professionals who have treated him, are attributable to his endocrine dysfunction disability or his other disabilities.

On the June 2002 VA examination, the examiner indicated that the Veteran was a well-developed, well nourished, heavy male.  There was no detectable gynecomastia.  The remainder of the physical examination was normal.  The diagnosis was hypogonadism with decreased sperm count, discovered while the Veteran was being evaluated for the gynecomastia.

The Board notes that the STRs reflect that the Veteran reported gynecomastia during service in June 1997, and the STR from that time indicated that the Veteran had gynecomastia as an adolescent.  The RO noted this report of gynecomastia in its August 2004 rating decision.  In his NOD, the Veteran took issue with this characterization.  The Board notes that, while the Veteran's entire medical history must be considered in reviewing the assigned rating, the focus of the inquiry in this case is the appeal period beginning from the May 15, 2002 effective date of the grant of service connection.  Therefore, presence or absence of gynecomastia prior to service is largely irrelevant to the inquiry in this appeal.

Dr. French's April 2003 examination notes reflect that review of systems showed 20 pounds of weight gain, palpitations, and 3-5 episodes of nocturia.  Physical examination was normal and the assessment was hypogonadotropism of unclear etiology.  In an October 2003 letter, Dr. French indicated that the Veteran suffered from hypogonadism since 1997, had required testosterone supplementation in order to resolve gynecomastia and to retain his energy level and bone density, and continued to suffer from hypogonadism and was controlling it with three times weekly doses of 2000 units of Pregnyl.

On the March 2006 VA examination, the Veteran noted mood swings/nightmares, sleep apnea, decreased libido but no problems with erectile dysfunction, sleep apnea, and difficulty sleeping,  after restarting testosterone treatment in 2005.  On examination, the chest and lungs were normal with no gynecomastia or galactorhhea, abdominal and neurological examinations were essentially normal, and examination of the genitals showed normal male genetalia with no testicular atrophy and no masses.  Testosterone levels were low.  The diagnosis was secondary hypogonadism, with history of secondary azoospermia and polycythemia.  He concluded that sleep apnea was not related to the testosterone replacement, and more likely due to his obesity, because testosterone may worsen sleep apnea, the Veteran's sleep apnea was mild, the onset was prior to restarting testosterone, and the Veteran's testosterone was then currently low.  The examiner also noted that the Veteran's weight was 260 pounds as opposed to 241 in April 2003, and that it would require speculation to determine the percentage that was due to decreased activity as opposed to hormone replacement.

On the April 2007 VA examination, the examiner noted the Veteran's complaints of symptoms that he claimed were related to his endocrine dysfunction, reviewed the claims file, conducted an extensive physical examination with mostly normal results, and concluded the following.  With regard to claims of loss of libido, difficulty with erection and orgasm, and zero sperm count, the examiner found that there was no clinical or diagnostic evidence to support claims of difficulty with erection, orgasm, or loss of libido.  With regard to claims of testicular atrophy, the examiner found that the penis and testicles were normal on examination, and, specifically, that there were bilateral descended testes with normal testicular size.  As to claims of muscle/joint weakness/cramping to include the hands, feet, elbows, wrist, and calves, the examiner found that there was no contractile tissue in the joints and that joint cramping was therefore not possible.  She noted that the Veteran "may be experiencing muscle cramps."  The examiner also noted questionable prior diagnosis of polymyositis, left fourth finger fracture residuals, left fifth finger slight flexion deformity, some soft tissue swelling in the left hand, and no acute fractures, dislocations, or bone destruction.  With regard to polycythemia, the examiner noted that the first documented evidence of elevated RBC was in November 2002, while the Veteran began testosterone therapy in 1997, and that it was unlikely that the Veteran would have experienced medication side effects five years after beginning a medical therapy.  She also noted that the first documented evidence of elevated AST/ALT was in June 1997, while the first documented evidence of testosterone supplement was in December 1997 or January 1998.  The examiner noted that there was god control of hypertension.  With regard to claims of fluid retention/edema, the examiner noted that there was very mild lower extremity edema on the day of the examination.

With regard to claims of a swollen esophagus, the April 2007 VA examiner noted that on the examination the esophagus had non-displaced mucosal junction at 38 cm and no esophagitis.   The stomach had a 2-3 cm. hiatus hernia with superficial erosion at the hernia, and there was no other abnormality, with a normal pylorus.  With regard to difficulty sleeping/sleep apnea, and fatigue, the examiner noted sleep study findings showing fragmented sleep but improved continuity as the night progressed. With regard to claims of difficulty breathing, the examiner noted normal lung and chest findings, and concluded that difficulty breathing was likely related to body habitus and conditioning, which were unrelated to this claim.  The examiner also noted that weight gain was noted in the STRs prior to the 1997 diagnosis of gynecomastia.  She noted that the VA pharmacy never provided HCG (Novarel) to the Veteran but he obtained it on his own for fertility reasons from April 2003 to December 2005, and that none of the side effects that he described have been associated with HCG.  She also noted that HCG was not medically required for the Veteran's health maintenance.  The examiner noted that the Veteran had received testosterone injections from VA since December 2005, that he was initially placed on patches in December 1997 and then was on and off after that date due to reported side effects.  She noted that the polycythemia can occur with testosterone replacement, more often with injections than patches, but there is not a huge incidence of such a relationship, and that alterations in LFTs have also been reported, but no muscle pain or myositis has been reported.  She noted that liver function tests were elevated prior to initial testosterone treatment.  With regard to muscle pain or myositis, she noted that the Veteran did not begin HCG until 2003, two years after the onset of elevated muscle enzymes, and therefore HCG was not a contributing factor.

An August 2008 addendum to a July 2008 VA examination that focused on whether the Veteran's sleep apnea was secondary to his endocrine dysfunction addressed questions relating to azoospermia.  The examiner found that the azoospermia was likely caused by the acquired secondary endocrine disorder of hypogonadism, which can be reversed by administration of HCG that restores spermatogenesis.  The examiner also opined that the Veteran's fertility treatments were elective, that without a repeat complete spin down semen analysis the diagnosis of azoospermia could not be confirmed by zero sperm in a 2 ml ejaculate, which would not be able to cause impregnation, but the actual presence of sperm could be present in a miniscule amount not included in the spectrum that was analyzed.  In other words, a diagnosis of azoospermia could not be made unless the entire ejaculated specimen was evaluated, and not just a random sampling.  A January 2009 addendum indicated that, following a total semen analysis for the presence of sperm, in which 2 sperm were seen, it was the opinion of the examiner that the Veteran was able to produce sperm.

On the June 2009 VA examination, the Veteran reported that his libido remained good, his blood cell count continued to be high, he was able to achieve and maintain an erection and penetrate the vagina, but was not able to achieve orgasm or ejaculate.  The Veteran opined that his weight gain was due to the medications he was on, but did not specify which medications.  After examination, the examiner diagnosed hypogonadism, polycythemia, and decreased sperm count secondary to endocrine dysfunction.  She noted the almost negligible sperm count, RBCs above the normal range, total testosterone below the normal range, ACTH above the normal range, and elevation in liver enzymes.

An October 2009 VA esophageal and hiatal hernia examination indicated that the surgical scars secondary to the gynecomasty reduction were asymptomatic.

The above evidence reflects that, to the extent that the Veteran experienced symptoms of or similar to fatigability, mental sluggishness, muscular weakness, mental disturbance, weight gain, and sleepiness, these symptoms were related to disabilities other than endocrine dysfunction.  The VA examiners overwhelmingly attributed the Veteran's many symptoms to disabilities other than the endocrine dysfunction.  For example, the April 2007 VA examiner noted that the first evidence of elevated AST/ALY was prior to the beginning of testosterone therapy and was therefore not related thereto.  In addition, the April 2007 VA examiner found that difficulty breathing was more likely related to body habitus and conditioning.  The examiner also noted that weight gain was noted in the STRs prior to the diagnosis of gynecomastia.  She also indicated that none of the side effects that the Veteran had described were associated with HCG, which was not medically required for the Veteran's health maintenance.  She also noted that the Veteran's liver function tests were elevated prior to initial testosterone treatment, as was the onset of elevated muscle enzymes.

The June 2009 VA examiner diagnosed polycythemia secondary to endocrine dysfunction but did not give a detailed reason for doing so.  In contrast, the April 2007 VA examiner indicated that polycythemia began five years after testosterone therapy, that it was unlikely that the Veteran would have first experienced medication side effects after such a period of time, and that there is not a large incidence of a relationship between testosterone replacement, although it can occur, more often with injections than patches.  As the reasoning of the April 2007 was more thorough and detailed, her conclusion of a lack of such a relationship is entitled to greater weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, even assuming that, as indicated by the RO's characterization of the issue, the Veteran's polycythemia is related to his endocrine dysfunction, there is no evidence that the polycythemia (a condition in which the proportion of blood volume that is occupied by red blood cells increases) causes any symptoms that would warrant a higher rating.

In addition, in contrast to the Veteran's description of his symptoms, many of the relevant examination findings were normal.  The June 2002 VA examination was normal with a diagnosis of hypogonadism with decreased sperm count.  While Dr. French's review of systems showed weight gain, palpitations, and episodes of nocturia, physical examination was normal, with a diagnosis of only hypogonadism.  The March 2006 VA examination was essentially normal, with specific findings of normal male genetalia with no testicular atrophy and no masses, and only a "history" of secondary azoospermia and polycythemia.  The examiner also found that he could not determine whether the Veteran's weight gain was due to decreased activity as opposed to hormone replacement without speculating.  The April 2007 VA examiner found that there was no clinical or diagnostic evidence to support claims of difficulty with erection, orgasm, or loss of libido, that the penis and testicles were normal on examination, including bilateral descended testes with normal testicular size, that joint cramping was not possible because of an absence of contractile tissue in the joints (although muscle cramps were possible).  She also noted that there were no acute fractures, dislocations, or bone destruction, notwithstanding a questionable prior diagnosis of polymyositis, good control of hypertension, very mild lower extremity edema, and only minor abnormalities of the esophagus and stomach.  The October 2009 VA examiner noted that the gynecomasty scars were asymptomatic.

Thus, the weight of the evidence reflects that most of the Veteran's symptoms were not attributable to his endocrine dysfunction, and that the symptoms associated with this disease, including decreased sperm count and polycythemia, most nearly approximate the fatigability or continuous medication required for control in the criteria for a 10 percent rating.  Moreover, there is no basis for a higher rating under any other potentially applicable diagnostic code.  For example, multiple examinations showed no deformity of the penis or atrophy of the testes that could warrant higher ratings under DCs 7522 and 7533.  While the Veteran disagreed with the assessment of lack of testicle atrophy during the Board hearing (pp. 12, 14), and is competent to opine as to his observations in this regard, the Board finds that the examination findings of trained health care professionals are entitled to greater weight than the Veteran's lay observations. 

With regard to the adequacy of the VA examinations, even though some of the examiners did not review the claims file, they each discussed the medical history provided by the Veteran and made their assessment based on a mostly accurate characterization of this history.  Therefore the absence of claims file review did not render these examinations inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)); VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (examination adequate where based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation).

The Board has also considered the Veteran's statements.  Lay witnesses are competent to testify as to their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the testimony of the Veteran as to his symptoms is competent and credible; however, where this testimony has conflicted with the findings on examination, the Board finds that the examination findings of the trained health care professionals is entitled to greater weight than the Veteran's lay statements.  To the extent that he reports atrophy of the testicles, he has not established a baseline for determining normal size.  As such, this testimony is less probative and less credible.  As to whether the Veteran is competent to opine that these symptoms are due to his endocrine dysfunction as opposed to his other disabilities, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, No. 09-3525, n. 4 (Vet. App. June 15, 2011).  In this case, the Veteran's testimony as to whether his symptoms are due to his endocrine dysfunction is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, even if the Veteran's testimony is competent in this regard, the probative value of his general lay assertions are outweighed by the detailed and reasoned findings of the trained medical professionals discussed above.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's endocrine dysfunction are fully contemplated by the applicable rating criteria.  As noted above, the RO rated the Veteran's endocrine dysfunction by analogy to hypothyroidism, and this, and other diagnostic codes, contained in their criteria many of the symptoms that the Veteran exhibited.  The basis for the 10 percent rating and the denial of any higher rating was not the absence of such symptoms, but, rather, the fact that these symptoms were attributed to disabilities other than the one at issue on this appeal.   Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that the endocrine dysfunction caused marked interference with employment.  In fact, on the October 2009 VA examination, the Veteran indicated that he had not worked since June 2007 as the result of a left knee injury and had retired from the Sherriff's Department in September 2009, and that he continued to work in his shop as a carpenter building cupboards.  Moreover, there evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia, is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, given that there is no evidence that the endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia causes unemployability, there is no implicit TDIU claim to be adjudicated herein.

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a rating higher than 10 percent for endocrine dysfunction manifested by hypogonadism with decreased sperm count and polycythemia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


